DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, figures 1-3 in the reply filed on 06/02/2022 is acknowledged.
Claims 4 and 9 were not withdrawn, however these claims pertain to a different species than the one that was elected. Claim 4 recites the sense element (i.e. magnet) is integrated into the sensor housing. In the embodiment of Species 1, the sense element is not integrated into the housing but rather separate from it and attached to the armature. As a result, claims 4 and 9 have been further withdrawn from consideration.
Specification
The disclosure is objected to because of the following informalities: In paragraph 28 the return spring is designated as “35” while in paragraph 31 it is designated as “62”. It appears that the correct designation should be “35”.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both the flange 16 and gear case 12. The problem occurs in fig.3, fig.4 also has an issue with reference numeral 112. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 115, 183, 215.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (USpgpub 20150133254) in view of Donofrio et al. (USpgpub 20090156346).
Regarding claim 1, Fox discloses a sensor assembly (fig.1, 60, 58) configured for use with a locking differential received in a differential case (the sensor is utilized to detect the locking or unlocking of the differential as evident in the figures and disclosure, for example paragraph 12), the sensor assembly configured to determine a position of an armature in relation to a stator (fig.1, the assembly determines position of armature 46 relative to stator 38), the armature moving relative to the stator between engaged and disengaged positions corresponding to the locking differential being in a locked and unlocked state (paragraph 12 describes how this happens). Fox specifically discloses that the sensor assembly is a contact sensor but could also be embodied as a non-contact sensor like hall effect or proximity sensors (paragraph 12). In addition, Fox generically sets forth the sensor assembly as 60 but it would be appreciated that this would likely comprise a housing and sense element in one.
Fox fails to explicitly disclose the sensor assembly comprising: a sensor housing coupled relative to the differential case of the locking differential; a switch element disposed in the sensor housing; and a sense element that moves with the armature; wherein the sensor assembly is configured to change state based on a position of the sense element.  
Donofrio et al. teaches a sensor assembly for use with a locking differential (fig.16, 28) wherein the sensor assembly comprises a sensor housing (200) coupled relative to the differential case of the locking differential (the housing would be coupled relative to the differential case by being mounted to the stator as is done in Fox); a switch element (202, 220 reads on a switch element) disposed in the sensor housing; and a sense element (magnet 222 and/or 122 which would be mounted to the armature for movement therewith and thus allowing the sensor to detect positioning of the armature and thus locking/unlocking state of the differential) that moves with the armature; wherein the sensor assembly is configured to change state based on a position of the sense element (as described the sensor assembly would change state based on positioning of the sense element thus indicating positioning of the armature).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the known sensor assembly disclosed in Fox with the known sensor assembly as specifically taught by Donofrio above in order to provide the same predictable result of facilitating the sensing of the armature movement and thus the locking and unlocking states of the differential.  As noted above, Fox already contemplated the use of a hall effect sensor and the teaching is being provided just to provide even more evidence of the arrangement and obviousness of using said sensor. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to follow that the sensor housing would be coupled relative to the differential casing by being mounted on the stator in Fox and thus being stationary and fixed relative to the differential casing.
Regarding claim 2, Fox in view of Donofrio disclose the sensor assembly of claim 1 wherein the sense element is a magnet (Donofrio mentions the use of a magnet 222, and/or 122 and it is known for hall effect sensors to use magnets).  
Regarding claim 3, Donofrio teaches the sensor assembly of claim 1 wherein the sense element is coupled to the armature (as mentioned above, Donofrio teaches the sense element is coupled to the armature in order to detect the positioning of the armature).  
Regarding claim 13, Fox in view of Donofrio disclose the sensor assembly of claim 1 wherein the sensor assembly is configured to communicate a signal to vehicle instrumentation to convey a state of the differential (both references pertain to the use of a sensor assembly for the purpose of detecting a state of locking of the differential and thus would inherently be communicating a signal to convey said state).  
Regarding claim 14, the combination discloses the sensor assembly of claim 1, wherein the sensor housing and the switch element are configured to be fixtured to an arm extending from the stator (in Fox the sensor assembly is fixtured to an arm or protruding portion of stator 38, this is readily visible in fig.1; consequently the combination would result in the housing and switch element being fixtured to said arm).  
Allowable Subject Matter
Claims 15-17 are allowed.
Claims 11, 12, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Despite the fact that these prior art disclose very similar sensor arrangements, the particular placements of the sensor housing as it pertains to how it is attached directly to the differential housing is absent from the prior art. It would have been unreasonable to assume that said arrangement is a mere matter of design choice and it would be impermissible hindsight to make such an assertion. As such absent any specific teaching for this structural arrangement, these claims are being treated as having allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656